          Case 1:18-cv-01551-ESH Document 111 Filed 07/11/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                   Plaintiffs,

    vs.                                             Civil Action No. 18-1551 (ESH)

  DEPARTMENT OF THE ARMY, et al.,

                   Defendants.


                                 DEFENDANTS’ STATUS REPORT

       Defendants respectfully submit the accompanying declaration of Mr. Lin St. Clair (“St.

Clair Dec.”) to inform the Court of the results of the Army’s inquiry into the matter that

Defendants reported in their status report filed on July 3, 2019 (ECF No. 108), i.e., the issuance

of a second MSSR waiver memorandum to Plaintiff Lucas Calixto. As explained in Mr.

St. Clair’s declaration, Plaintiff Calixto’s recruiter sent him the waiver memorandum on July 2,

2019 after receiving an erroneous report from his recruiting battalion headquarters. St. Clair

Dec. ¶¶ 5-6. The recruiting battalion has confirmed that subsequent reports will not contain

guidance to issue the waiver memorandum. Id. ¶ 8 (incorrectly numbered ¶ 6 on page 3 of the

declaration).

       Additional information on this matter in provided in Mr. St. Clair’s declaration.

Dated: July 11, 2019                          Respectfully submitted,

                                              JESSIE K. LIU, D.C. Bar # 472845
                                              United States Attorney

                                              DANIEL F. VAN HORN, D.C. Bar # 924092
                                              Chief, Civil Division

                                         BY: /s/ Roberto C. Martens, Jr.
                                             ROBERTO C. MARTENS, JR.
        Case 1:18-cv-01551-ESH Document 111 Filed 07/11/19 Page 2 of 2



                                             Special Assistant United States Attorney
                                             United States Attorney’s Office
                                             Civil Division
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2574
                                             roberto.martens@usdoj.gov

                                             Attorneys for Defendants


                                CERTIFICATE OF SERVICE

       I certify that on this 11th day of July 2019, I served the foregoing Defendants’ Status

Report with accompanying declaration upon counsel for Plaintiffs by filing said document using

the Court’s Electronic Case Filing System.

Dated: July 11, 2019                          /s/ Roberto C. Martens, Jr.
                                              ROBERTO C. MARTENS, JR.
                                              Special Assistant United States Attorney




                                                2
        Case 1:18-cv-01551-ESH Document 111-1 Filed 07/11/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                  )
 LUCAS CALIXTO, et al.,                           )
                                                  )
                Plaintiffs,                       )
                                                  )
         v.                                       ) Civil Action No. 1:18-cv-01551
                                                  ) The Honorable Ellen Segal Huvelle
 UNITED STATES DEPARTMENT OF                      )
 THE ARMY, et al.,                                )
                                                  )
                Defendants.                       )
                                                  )
                                                  )

                              DECLARATION OF LIN H. ST. CLAIR

       Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

       1.      I make this declaration to provide the Court with the results of an inquiry into the

July 3rd report of waiver memorandums being forwarded without proper authorization. The

Army was made aware on July 3, 2019, that Lucas Calixto, a named Plaintiff, received a second

unauthorized Voluntary Waiver of Notification of Adverse MSSR memorandum.

       2.      I am currently the Assistant Deputy for Recruiting, Office of the Assistant

Secretary of the Army (Manpower & Reserve Affairs). In this capacity, I am responsible for

serving as the Senior Advisor on all matters relating to military accessions and retention for the

Assistant Secretary of the Army for Manpower and Reserve Affairs, the Principal Deputy, and

the Deputy Assistant Secretary of the Army for Military Personnel. I have oversight

responsibilities for the Army’s officer and enlisted accessions and retention programs across all

components. In this capacity, I serve as the action officer oversight for non-citizen recruiting

(MAVNI and Lawful Permanent Residents). I have previously submitted declarations in this

case. See ECF No. 22-1; ECF No. 24-1; ECF No. 48; ECF No. 103-1.
       Case 1:18-cv-01551-ESH Document 111-1 Filed 07/11/19 Page 2 of 3



       3.      On June 17, 2019, the Army informed the Court that copies of an unauthorized

version of the “Voluntary Waiver of Notification of Adverse MSSR” were distributed by one

recruiter to 13 recruits, including named plaintiff Lucas Calixto, between on or about May 21,

2019 and on or about May 31, 2019. On May 31, 2019, USAREC Headquarters informed all

Recruiting Battalions that use of the Waiver Memo was not authorized. See ECF No. 103. The

Army has not authorized the distribution of any Voluntary Waiver of Notification of Adverse

MSSR Memos since providing the status report on June 17, 2019.

       4.      On June 18, 2019, the Army issued an adverse MSSR notification to Plaintiff

Calixto.

       5.      On June 26, 2019, a Soldier assigned to Headquarters, US Army New England

Recruiting Battalion (“Battalion”), prepared the monthly Down Report (“DOWNREP”)1 to send

to the New England Recruiting Stations. In preparing the DOWNREP, the Soldier cut and

pasted the information contained in the prior DOWNREP from May 2019; in so doing, he

unintentionally neglected to remove the prior month’s references to issuing MAVNI Soldiers the

Voluntary Waiver of Notification of Adverse MSSR memoranda prior to receiving MSSR

notifications. Moreover, the DOWNREP was not properly edited prior to release. The

DOWNREP, as well as another copy of the same unsigned Voluntary Waiver of Notification of

Adverse MSSR memorandum sent in May 2019 (but dated 27 June 2019), was emailed from the

Battalion on June 27, 2019, and received by Plaintiff Calixto’s recruiter that same day.

       6.      The recruiter assumed that the Voluntary Waiver of Notification of Adverse

MSSR memorandum attached to the DOWNREP was a newer authorized version of the prior

month’s memorandum. Believing that he was acting on his battalion headquarters’ instructions,


1
  A DOWNREP is a written document that Battalions periodically send out (usually monthly) as
a way to disseminate information from the Battalion to its Recruiting Stations.
                                                2
        Case 1:18-cv-01551-ESH Document 111-1 Filed 07/11/19 Page 3 of 3



the recruiter e-mailed the Voluntary Waiver of Notification of Adverse MSSR memorandum to

Plaintiff Calixto on July 2, 2019. Plaintiff Calixto acknowledged receipt of the memorandum via

e-mail on July 3, 2019.

       7.      The Voluntary Waiver of Notification of Adverse MSSR memorandum was

distributed as a result of human oversight within the Battalion, not as part of any attempt to

circumvent the court order or to coerce Plaintiff Calixto to waive his rights. Indeed, the

Battalion was aware that they were to send no further memoranda—on June 3, 2019, the

Battalion acknowledged the Army’s directive prohibiting further sending of Voluntary Waiver of

Notification of Adverse MSSR memoranda to any MAVNI Soldiers. The Battalion

subsequently passed that directive to each of its Recruiting Stations. The Battalion was unaware

of the error until I informed them on July 9, 2019.

       6.      The Battalion has confirmed that the waiver memorandum guidance will not be

included in any subsequent DOWNREPs and that the recruiter was informed again that he is to

have no contact with Plaintiff Calixto.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on July 9, 2019.
                                             Lin H St. Clair             Digitally signed by Lin H St. Clair
                                                                         Date: 2019.07.09 16:00:43 -04'00'
                                              _________________________________________
                                              LIN H. ST. CLAIR




                                                  3
